   Case 2:19-cv-00226-GMN-VCF Document 33-4 Filed 04/29/20 Page 1 of 3




                         EXHIBIT 3
                  WLLLP 1306-1307 EMAILS
Identifying Hourly Rate of $31.25 per hour and Dan Watkins saying he would pay for the hours above
                          the 50% and/or 80% of salary Amy had been paid.




                                     EXHIBIT 3
                             Case 2:19-cv-00226-GMN-VCF Document 33-4 Filed 04/29/20 Page 2 of 3
Archived: Wednesday, October 23, 2019 5:00:30 PM
From: Susan Watkins
Sent: Fri, 1 Sep 2017 15:44:47
To: Amy Buchanan
Cc: Dan Watkins
Subject: Payroll Correction
Importance: Normal




Amy,

Per our telephone discussion, please disregard the calculations below and accept the $1,338.59 check as a partial payment until all discrepancies are
discussed and corrected.

Thank you for your patience.

Susan Watkins
Accounting & Billing Coordinator



cid:image002.png@01D275C9.E556C130



Orange County, California
2900 S. Harbor Boulevard, Suite 240
Santa Ana, CA 92704
Toll Free: (866) 439-1295 | Office: (949) 476-9400
Fax: (949) 476-9407

Las Vegas, Nevada
8215 S. Eastern Avenue, Suite 265
Las Vegas, NV 89123
Toll Free: (866) 439-1295 | Office: (702) 901-7553
Fax: (702) 974-1297

www.wl -l l p.com

This email may contain material that is confidential, privileged and/or attorney w ork product for the sole use of the intended recipient. Any review , reliance or distribution by others or forw arding w ithout
express permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies. To comply w ith IRS regulations, w e advise you that any discussion of
federal tax issues in this email w as not intended or w ritten to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or (ii) to promote, market or
recommend to another party any transaction or matter addressed herein.




From: Susan Watkins
Sent: Friday, September 01, 2017 2:18 PM
To: Dan Watkins; Amy Buchanan
Subject: RE: Payroll Correction

Hi Amy,

A check will be mailed today in the net amount of $1,338.59 for the supplement earnings calculated in your email below. I have attached the Paychex
calculations for your reference; however, a paystub will be generated and mailed to your home.

We paid the $1,687.30 gross earnings you felt you were entitled to plus an additional 8.0 hours at a rate of $31.25 ($65,000 divided by 2080 8-Hour/day
workhours

 BUCHANAN, AMY
 SUPPLEMENTAL WAGES DUE


                                                                   Amount
 Gross Earnings (Dec 2016 – May 2017                               $1,687.30
 Gross Earnings (09/21-09/23/17 = 8.0 Hours)                         $250.00
 Total Gross Earnings                                              $1,937.30

 Insurance Calculation:                                            Amount          Allowance       Co-Pay         Notes

                                                                                                                                                               WLLLP001306
                             Case 2:19-cv-00226-GMN-VCF Document 33-4 Filed 04/29/20 Page 3 of 3
 Mar                                                                  $401.82         $275.00        $126.82
 Apr                                                                  $401.82         $275.00        $126.82
 May                                                                  $401.82         $275.00        $126.82
 Jun                                                                  $401.82         $275.00        $126.82
 Jul                                                                  $401.82         $275.00        $126.82
 Total Due                                                                                           $634.10
 Total Paid                                                                                        ($318.22)      05/05/17 Charged $63.64; 05/19/17 Refunded $63.64
 Due from AEB                                                                                        $315.88

If you have any questions or concerns, please do not hesitate to contact either Dan or myself.

I hope you things are getting better for you and wish you the best.

Respectfully,

Susan Watkins
Accounting & Billing Coordinator



cid:image002.png@01D275C9.E556C130



Orange County, California
2900 S. Harbor Boulevard, Suite 240
Santa Ana, CA 92704
Toll Free: (866) 439-1295 | Office: (949) 476-9400
Fax: (949) 476-9407

Las Vegas, Nevada
8215 S. Eastern Avenue, Suite 265
Las Vegas, NV 89123
Toll Free: (866) 439-1295 | Office: (702) 901-7553
Fax: (702) 974-1297

www.wl -l l p.com

This email may contain material that is confidential, privileged and/or attorney w ork product for the sole use of the intended recipient. Any review , reliance or distribution by others or forw arding w ithout
express permission is strictly prohibited. If you are not the intended recipient, please contact the sender and delete all copies. To comply w ith IRS regulations, w e advise you that any discussion of
federal tax issues in this email w as not intended or w ritten to be used, and cannot be used by you, (i) to avoid any penalties imposed under the Internal Revenue Code or (ii) to promote, market or
recommend to another party any transaction or matter addressed herein.




From: Dan Watkins
Sent: Monday, July 10, 2017 10:19 PM
To: Amy Buchanan
Cc: Susan Watkins
Subject: RE: Payroll Correction

Amy –

Thank for the summary. We will review your billable time and issue a correction payment. To be clear, you are a salaried, exempt employee and
overtime does not apply.

We will look at the total billable time against the minimum billable hours required. We initially went with a 50% salary to account for a limited schedule.
The adjustment to 80% salary was intended to cover the additional time you were working with the expectation that you would work 4 days a week. To
the extent that you worked more than the 50% or 80% time, whichever may apply, in any given month, we will cover the proportionate balance due.

I received your May billing on June 28, 2017. Thank you. With the attached revised billing for April we can now process your hours. If you have any
additional time for May or June that you would like for us to consider please forward it as soon as possible. We cannot reconcile your time until we
have all of your billing.

Thank you,

Dan


Daniel R. Watkins

                                                                                                                                                               WLLLP001307
